DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 (and equivalent language in claim 13 and 18) recite(s) the limitation "virtual reality component”.  This term is ambiguous does not have a plain and customary meaning, nor is it defined any further in the claims.  Based on the undefined metes and bounds of the claimed term, claim 1, 13, and 18, and the dependent claims thereof based on their incorporation by reference, are indefinite.
Claim(s) 1 (and equivalent language in claim 13 and 18) recite(s) the limitation "updating one or more patient models with monitoring data".  The terms “patient models” and “monitoring data” are ambiguous terms which do not have a plain and customary meaning, nor are they defined any further in the claims.  Without knowing the meaning of the patient model, it is unclear what exactly is being updated by the monitoring data, which itself could have an infinite number of meanings.  It is also unclear what the source of the monitoring data is, which could include data from the prior monitoring step or any other step not currently defined.  Additionally, it is unclear what purpose the “one or more monitoring sensors” recited at the outset of the claim entail, and if they are to perform the monitoring step.  Based on the undefined metes and bounds of the claimed term, claim 1, 13, and 18, and the dependent claims thereof based on their incorporation by reference, are indefinite.
Claim(s) 1 (and equivalent language in claim 13 and 18) recite(s) the limitation "determining, using the BCI, that the patient is performing one or more of the selected actions”.  However, it is unclear how information from a brain computer interface equates to physical actions in the determining step.  
Claim(s) 1 (and equivalent language in claim 13 and 18) recite(s) the limitation "generating a session evaluation report for the physical therapy session based on the patient models and the monitoring data".  It is unclear whether the recited “the patient models” is referring to the patient model before it is updated, or after it is updated.  Further, it is also unclear what constitutes “the monitoring data”, as addressed above.  Based on the undefined metes and bounds of the claimed term, claim 1, 13, and 18, and the dependent claims thereof based on their incorporation by reference, are indefinite.
Claim(s) 2 recite(s) the limitation "wherein initializing a virtualized physical therapy system for the patient further comprises".  It is unclear whether the recited “virtualized physical therapy system” is referring to the same element defined in claim 1, or in addition to, based on the word “a” preceding it.  Therefore, claim 2 is indefinite.
Claim(s) 2 recite(s) the limitation "performing one or more calibration methods to calibrate the virtualized physical therapy system to the patient”.  The term “calibration methods” is an ambiguous term which with no plain and customary meaning, nor is it further defined in the claims.  Based on the undefined metes and bounds of the claimed term, claim 2 is indefinite.
Claim(s) 3 and 4 recite(s) the limitation "a physical therapy session".  It is unclear whether the term is referring to the same element defined in claim 1, or in addition to, based on the word “a” preceding it.  Therefore, claim 3 and 4 is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 13-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 13 recites a system, comprising […] “a brain computer interface (BCI) connected to a patient”.  Under the broadest reasonable interpretation, a “patient” is interpreted as a human organism.  Therefore, claims 13, and the dependent claims thereof based on their incorporation by reference, include non-statutory subject matter.


Conclusion
	Prior art deemed relevant to the claimed invention, but not relied upon in the rejection above include:  US 2016/0077547 to Aimone (SYSTEM AND METHOD FOR ENHANCED TRAINING USING A VIRTUAL REALITY ENVIRONMENT AND BIO-SIGNAL DATA); and US 2018/0151258 to Barcelona (MOTOR TRAINING).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715